DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/FI2017/050104 02/17/2017.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FINLAND 20165133 02/19/2016 filed on 08/20/18.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 06/13/22 and 06/10/22 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election without traverse of claims 1-14, 16-17 directed to a method and species (i) potassium hexacyanoferrate, (ii) scale inhibitor (e.g., fumaric acid), (iii) ascorbic acid, and (iv) filtration in the reply filed on 07/12/22 is acknowledged.
6.          Claims 1-17 are pending. Claim 15 has been withdrawn in amendment filed on 07/12/22. Claim 13 is directed to the non-elected species. Accordingly, claim 13 is withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species. Claims 1-12, 14, 15-17 are examined in this Office action. 

Claim Rejections - 35 USC § 112
7.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.         Claims 3-4, 6-7, 11, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         (i)   Claim 3, improperly recite the Markush group in the form of “selected from A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
         (ii) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
           (a) claim 4 recites the broad recitation “≤ 7” and the claim also recites “preferably ≤ 5, more preferably ≤ 4, even more preferably ≤ 3” which is the narrower statement of the range/limitation. 
           (b) claim 6 recites the broad recitation “ammonium or potassium hexacyanoferrate” and the claim also recites “preferably potassium hexacyanoferrate(II)” which is the narrower statement of the range/limitation. 
           (c) claim 7 recites the broad recitation “from 1:2 to 20:1” and the claim also recites “preferably from 4:5 to 15:1, more preferably from 1:1 to 10:1” which is the narrower statement of the range/limitation. 
           (d) claim 11 recites the broad recitation “> 0.5 ppm” and the claim also recites “preferably > 10 ppm, more preferably > 20 ppm, even more preferably >
30 ppm, yet more preferably > 50 ppm” which is the narrower statement of the range/limitation. 
           The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
             Claims 16-17 depends from rejected claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.        Claims 1-6, 11-12, 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandra (Sandra, et al, Demetalation of Fe, Mn, and Cu chelates and complexes: Application to the NMR analysis of micronutrient fertilizers, J. Agric. Food Chem, 2011, 59, 13110-13116; IDS filed on 06/10/22). 
          Regarding claims 1-3, 5-6, 12, Sandra discloses a method for treating a liquid sample, the sample comprising iron and at least one organic compound such as EDTA/Fe3+ complex in heavy water, the method comprising adding a reagent comprising potassium hexacyanoferrate (II) to the sample, allowing iron in the sample to interact with the reagent and to form a reaction product, separating by centrifuging the reaction product of iron from the sample, and determining the amount of the at least one compound such as EDTA from the sample (page 13112, para 3; As evidenced from ISSN 0216-3128 (abstract), EDTA read on scale inhibitor). Thus, Sandra meets the requirements of claims 1-3, 5-6, 12. 
       Regarding claim 4, Sandra discloses the method comprises a step of adjusting pH of sample to 1 before addition of reagent (page 13112, para 3) fall into instant claim range of ≤ 7. 
         Regarding claim 14, Sandra discloses determining amount of iron in the sample and adjusting amount of reagent on basis of determination result (page 13112, para 3; potassium ferrocyanide [K4[Fe(CN)6]3.3H2O]) in D2O was then added so that ferrocyanide exceeded the metal concentration estimated from the soluble element indicated on the product label adjusted for its stoichiometry in the complex to be formed). 
           Regarding claims 11, 16-17, Sandra discloses iron in amount of 13 g per 100 g product (table 2), read on instant claim 11 amount of >50 ppm, instant claim 16 amount of >70 ppm, or instant claim 17 amount of >100 ppm.

Claim Rejections - 35 USC § 103
11.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.          Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sandra as applied to claims 1, 5 above.
           Sandra includes the features of claims 1, 5 above.
           Regarding claim 7, Sandra does not specifically disclose the molar ratio of
hexacyanoferrate to iron is from 1:2 to 20:1 , preferably from 4:5 to 15:1 , more preferably from 1:1 to 10:1
           However, Sandra teaches the demetallation of the chelates by adding an amount of potassium ferrocyanide to the chelates so that ferrocyanide exceeded the metal concentration estimated from the soluble element indicated on the product label adjusted for its stoichiometry in the complex to be formed (page 13112, para 3). Thus, Sandra teaches adjustment to stoichiometric amount of the metal and hexacyanoferrate for the complex formation. It has been noted that in the instant claim 7, the stoichiometric amount falls into the molar ratio 1:2 to 20:1. It would have been obvious to one with ordinary skill, in the art at the time of invention, to adjust the amount of iron and hexacyanoferrate in stoichiometric amount for the complex formation and precipitation.
14.        Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandra as applied to claim 1 above and further in view of XP-002769657 (IDS filed on 06/13/22).
           Sandra includes the features of claim 1 above.
           Regarding claim 8, Sandra discloses the sample comprises iron (III)  but does not disclose additional iron (II)
            However, XP-002769657 discloses iron removal from the liquid sample by the ferrocyanide treatment, wherein the iron removal is improved by first treating the iron containing sample with ascorbic acid to convert iron (III) to iron (II) followed by treatment with the ferrocyanide (abstract).
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Sandra with the teaching of XP-002769657 by first treating the iron containing sample with ascorbic acid to convert iron (III) to iron (II) for having additional iron (II) in the liquid sample followed by treatment with the ferrocyanide for the improved removal of the iron from the liquid sample. 
           Regarding claim 9, Sandra discloses the sample comprises iron (III) but does not disclose the method comprises a step of adding a reduction agent, such as ascorbic acid or hydroxyl ammonium chloride, to the sample before addition of the reagent and reducing iron(III) to iron(II).
            However, XP-002769657 discloses iron removal from the liquid sample by the ferrocyanide treatment, wherein the iron removal is improved by first treating the iron containing sample with ascorbic acid to convert iron (III) to iron (II) followed by treatment with the ferrocyanide (abstract).
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Sandra with the teaching of XP-002769657 by first treating the iron containing sample with ascorbic acid to convert iron (III) to iron (II) for having additional iron (II) in the liquid sample followed by treatment with the ferrocyanide for the improved removal of the iron from the liquid sample. 
            Regarding claim 10, neither Sandra  nor XP-002769657 disclose the reduction agent is added in amount, which is 0.1- 250 times amount of total iron, in moles, in the liquid sample, calculated as active reduction agent.
            However, XP-002769657 discloses iron removal from the liquid sample by the ferrocyanide treatment, wherein the iron removal is improved by first treating the iron containing sample with ascorbic acid to convert iron (III) to iron (II) followed by treatment with the ferrocyanide (abstract). XP-002769657 is related to the reducing iron (III) to iron (II) for the improved removal of the iron from the liquid sample, wherein the claimed amount of the reduction agent would be optimal for the maximum removal of the iron from the liquid. 
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Sandra with the teaching of XP-002769657 by incorporating the claimed amount of the reduction agent to first treat the iron containing sample with ascorbic acid to convert iron (III) to iron (II) for having maximum amount of iron (II) in the liquid sample followed by treatment with the ferrocyanide for the maximum removal of the iron from the liquid sample. 
15.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandra as applied to claims 1, 12 above and further in view of Vicente (ES 2258393).
           Sandra includes the features of claims 1, 12 above.
            Regarding claim 12, Sandra discloses centrifugation but does not disclose filtering (elected species).
           However, Vicente discloses the filtration techniques for removal of precipitated iron by the hexacyanoferrate treatment (claims 1-7).  
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Sandra with the aforementioned teachings of Vicente to perform a filtration in order to remove the precipitated iron from the liquid sample. Since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known method to yield predictable results. In the instant case, a known filtering technique for removing the precipitated iron in the liquid sample. See MPEP 2143 (D).

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766